Opinion issued April 22, 2010




















In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00266-CR
____________

MARCUS DAWAYNE BRONSON, Appellant

V.

THE STATE OF TEXAS, Appellee
 

 
 
On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 1154320
 

 
 
MEMORANDUM OPINION
          A jury found appellant, Marcus Dawayne Bronson, guilty of the offense of
aggravated robbery,
 and the trial court assessed his punishment at confinement for
twenty years.
          Appellant’s counsel on appeal has filed a brief stating that the record presents
no reversible error and that the appeal is without merit and is frivolous.  See Anders
v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).  The brief meets the
requirements of Anders by presenting a professional evaluation of the record and
detailing why there are no arguable grounds for reversal.  Id.; see also High v. State,
573 S.W.2d 807, 810 (Tex. Crim. App. [Panel Op.] 1978).  The brief also reflects that
counsel delivered a copy of the brief to appellant and advised appellant of his right
to file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App.
1991). 
          When this Court receives an Anders brief from a defendant’s court-appointed
appellate counsel, we conduct a review of the entire record to determine whether the
appeal is frivolous, i.e., whether it presents any arguable grounds for appeal.  See
Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Stafford v. State, 813 S.W.2d at 511.  An
appeal is frivolous when it does not present any argument that could “conceivably
persuade the court.”  In re Schulman, 252 S.W.3d 403, 407 n.12 (Tex. Crim. App.
2008).  In our review, we consider appellant’s pro se response, if any, to his counsel’s
Anders brief.  See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). 
          Appellant has filed a pro se response, contending in two issues that the
investigating police officer impermissibly suggested that the complainant select
appellant out of the in-person line-up and appellant did not have a lawyer present at
the line-up.  Having reviewed the record, counsel’s brief, and appellant’s pro se
response, we agree that the appeal is frivolous and without merit and that there is no
reversible error.  See id.
Conclusion
          We affirm the judgment of the trial court.  We grant appellate counsel’s motion
to withdraw.
 See Stephens v. State, 35 S.W.3d 770, 771–72 (Tex. App.—Houston
[1st Dist.] 2000, no pet.) (per curiam). 


                                                                        Terry Jennings
                                                                        Justice

Panel consists of Justices Jennings, Hanks, and Bland.

Do not publish.  Tex. R. App. P. 47.2(b).